Name: Commission Regulation (EC) No 2306/2001 of 27 November 2001 on the issuing of export licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|32001R2306Commission Regulation (EC) No 2306/2001 of 27 November 2001 on the issuing of export licences for products processed from fruit and vegetables Official Journal L 310 , 28/11/2001 P. 0013 - 0013Commission Regulation (EC) No 2306/2001of 27 November 2001on the issuing of export licences for products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars(1), as last amended by Regulation (EC) No 1962/2001(2), and in particular Article 4(1) thereof,Whereas:(1) Commission Regulation (EC) No 2029/2001(3) specifies the quantities which may be covered by applications submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid.(2) Article 4 of Regulation (EC) No 1429/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted.(3) In view of the information available to the Commission as of today, the quantity of 300 tonnes of orange juice with a sugar content of not less than 10 ° Brix but less than 22 ° Brix in the Annex to Regulation (EC) No 2029/2001, reduced or increased by the quantities referred to in Article 4(1) of Regulation (EC) No 1429/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 22 November 2001. A reducing factor should accordingly be applied to the quantities applied for on 22 November 2001, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected,HAS ADOPTED THIS REGULATION:Article 1Export licences with advance fixing of the refund for orange juice with a sugar content of not less than 10 ° Brix but less than 22 ° Brix for which applications were submitted on 22 November 2001 pursuant to Article 1 of Regulation (EC) No 2029/2001 shall be issued for 88,9 % of the quantities applied for.Applications for export licences with advance fixing of refunds for the above product submitted after 22 November 2001 and before 22 February 2002 shall be rejected.Article 2This Regulation shall enter into force on 28 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 141, 24.6.1995, p. 28.(2) OJ L 268, 9.10.2001, p. 19.(3) OJ L 274, 17.10.2001, p. 11.